HADLOCK, J.,
dissenting.
Defendant gave a false name to a police officer who had conducted a traffic stop. As the state concedes, that stop must be deemed unlawful because the officer could not recall, at the time of the hearing on defendant’s motion to suppress, why he had stopped defendant, and the officer apparently had not memorialized the reason for the stop, in a citation or otherwise. The majority concludes that the trial court erred in denying defendant’s motion to suppress the statements that he made during that unlawful traffic stop because those statements “were not attenuated from the stop and are not admissible under the Gaffney exception to the exclusionary rule.” State v. Suppah, 264 Or App, 510, 531, 334 P3d 463 (2014). With respect, I dissent.
I briefly recap the undisputed facts. In July 2010, Officer Hulke stopped defendant for a traffic violation, but he was not able to recall, at a later suppression hearing, what that violation was. During the stop, Hulke asked defendant for his name and date of birth. Instead of answering truthfully, defendant gave him the name and birth date of a friend, Pennington. Although defendant was unaware of it, Pennington’s license was suspended at the time. Hulke issued a citation to defendant, using Pennington’s name, for driving with a suspended license and driving uninsured. Approximately one month later, defendant contacted the district attorney’s office, stating that he had given “a wrong name” and asserting that he did not want Pennington to get in trouble because of his actions. Deputy Sheriff Shull followed up with defendant and asked him to submit a written statement through his local police department. Defendant submitted a statement in which he explained that he had been pulled over by Hulke on July 14. He later was charged *533with giving false information to a police officer, ORS 807.620 and driving while suspended, ORS 811.182.1
Before trial, defendant moved to suppress all information and evidence that had been obtained from the stop, arguing that the search and seizure violated his rights under various constitutional provisions, includingArticleI,section9, of the Oregon Constitution.2 Based on Hulke’s inability to recall the reason that he had stopped defendant, the trial court ruled that the stop had been illegal. Nonetheless, the court denied defendant’s suppression motion, stating,
“I’m going to find the stop was illegal, but the conduct of the Defendant was independent in his own decision to notify the police that he gave a wrong name. And to keep his friend out of trouble as well as having the car towed in that I’m also going to find that there was a substantial attenuation of the time frame in which this took place.”
Defendant waived his right to a jury and was tried to the court, which found him guilty of giving false information to a police officer.
On appeal, defendant argues that the trial court should have suppressed both his statements from the initial traffic stop and the statements that he made to police one month later. He contends that suppression was required under Article I, section 9, because the evidence was derived from an unlawful stop and not “sufficiently attenuated to remove the taint of the unlawful stop.”
For the reasons stated by the majority, I agree that the trial court correctly denied defendant’s motion to suppress the statements that he made one month after the traffic stop. See Suppah, 264 Or App at 527-28.
However, I disagree with the majority’s conclusion that the trial court erred by denying defendant’s motion *534to suppress the statements that he made during the traffic stop. I begin my analysis with State v. Hall, 339 Or 7, 25, 115 P3d 908 (2005), which explains the circumstances under which a trial court should suppress evidence that police officers obtained as a result of their own unlawful conduct. Under Hall, a defendant seeking to suppress evidence must first establish “a minimal factual nexus — that is, at minimum, the existence of a ‘but for’ relationship— between the evidence sought to be suppressed and prior unlawful police conduct.” Id. at 25. However, the existence of that “but for” connection is not enough, standing alone, to warrant suppression. See State v. Rodriguez, 317 Or 27, 40, 854 P2d 399 (1993) (“[t]he fact that, ‘but for’ the unlawful conduct the police would not have been in a position to seek (for example) a person’s consent does not, in and of itself, render any evidence uncovered during the ensuing consent search inadmissible”). Rather, once that minimum factual nexus is established, the state has the burden of showing that the evidence was not obtained through “exploitation” of the unlawful police conduct:
“[T]he state nevertheless may establish that the disputed evidence is admissible under Article I, section 9, by proving that the evidence did not derive from the preceding illegality. To make that showing, the state must prove that either (1) the police inevitably would have obtained the disputed evidence through lawful procedures even without the violation of the defendant’s rights under Article I, section 9; (2) the police obtained the disputed evidence independently of the violation of the defendant’s rights under Article I, section 9; or (3) the preceding violation of the defendant’s rights under Article I, section 9, has such a tenuous factual link to the disputed evidence that that unlawful police conduct cannot be viewed properly as the source of that evidence.”
Hall, 339 Or at 25 (internal citations omitted); see State v. Ashbaugh, 349 Or 297, 244 P3d 360 (2010) (the “exploitation” analysis asks “whether the consent search in some sense derived from the prior unlawful police stop” (emphasis in original)). In determining whether evidence derived from unlawful police conduct — or, conversely, “was independent of, or only tenuously related to” it — we consider the specific facts at issue, including the temporal proximity between the *535unlawful police conduct and the discovery of the evidence, and the existence of any intervening or mitigating circumstances. Hall, 339 Or at 35.
As noted, the state does not challenge the trial court’s determination that Hulke’s stop of defendant was unlawful. Nor does the state contend that no “but for” connection exists between the stop and the statements that defendant made during that stop — specifically, defendant’s false declaration that he was Pennington. Rather, the state argues only that Hulke did not obtain that statement by exploiting the illegal stop. In that regard, the state argues, it was defendant’s own, independent desire to evade citation that prompted him to lie. The state asserts that, “simply because an individual is unlawfully detained under Article I, section 9, it does not follow that the evidence of defendant’s new, independent crime — providing false information to a police officer — must be suppressed.”
In support of that contention, the state cites State v. Crandall, 340 Or 645, 136 P3d 30 (2006). In that case, a police officer unlawfully stopped the defendant without reasonable suspicion of criminal activity, by telling him to “stop” and “come here” as he left an apartment. Crandall, 340 Or at 647. The “[defendant obeyed that direction, but before he reached the officer, he put a clear plastic ‘baggie’ containing a controlled substance underneath one of the cars in the apartment parking lot.” Id. After noting that the officer’s direction to “stop” and “come here” was the “but for” cause of the defendant’s decision to put the baggie underneath the car, the Supreme Court concluded that the “defendant’s unilateral, voluntary decision to put the baggie underneath the car sufficiently attenuated the discovery of that evidence from the prior illegality,” such that “‘the unlawful police conduct cannot be viewed properly as the source of that evidence.’” Id. at 652-53 (quoting Hall, 339 Or at 25).
Here, the state argues, defendant’s unilateral, voluntary decision to lie about his identity attenuated the discovery of the evidence (his false statement) from the prior unlawful police conduct, in much the same way that the defendant’s actions in Crandall did. In my view, the state’s reliance on Crandall is apt. Although Hulke’s request for *536identification was the “but for” cause of defendant’s decision to give him Pennington’s name, defendant made a unilateral, voluntary decision to lie. Thus, just as the defendant in Crandall chose to hide evidence of drugs in an attempt to avoid criminal liability, the defendant in this case chose to hide evidence of his identity in an attempt to avoid the consequences of giving his own name. In each case, the officer’s unlawful action was the “but for” cause of the defendant’s choice, but that voluntary choice (and the officer’s discovery of evidence that flowed from that choice) cannot be said to have derived from the officer’s action. And here (unlike in Crandall), defendant’s choice involved committing a new crime (giving false identification to a police officer) that had not yet existed when the officer asked him for identification, further weakening any causal link between the officer’s inquiry and the officer’s discovery of evidence (the false name). Given the totality of the circumstances, I would conclude that defendant’s unilateral choice to give a false name was an intervening circumstance that attenuated the discovery of that false statement from the prior illegality, such that the unlawful stop “cannot be viewed properly as the source of that evidence.” Hall, 339 Or at 25.3
Put differently, Hulke did not “exploit” his unlawful stop of defendant in any way that resulted in defendant giving the false name. True, Hulke would not have asked defendant for his name had he not conducted the traffic stop, and defendant presumably would not have provided any identifying information (accurate or not) had Hulke not asked that question. But that chain of events establishes nothing more than the sort of “but for” causation that the Supreme Court has held does not constitute exploitation. Take the circumstances at issue in Rodriguez, a case that presented the question whether the defendant’s consent to search his *537apartment was obtained through exploitation of a purportedly unlawful arrest. 317 Or at 38. The officer making that arrest had gone to the defendant’s apartment, entered the apartment when the defendant “stepped back,” which the officer took as an indication to step in, read Miranda warnings to the defendant, and then asked, “Do you have any drugs or guns in the house?” Id. at 30. Although the defendant then said, “No, go ahead and look,” the officer sought clarification, asking, “‘Can we search?’ You know, ‘Want to consent to search,’ and so forth.” Id. At that point, the defendant said, “Yes, go ahead.” Id.
The Supreme Court held that the Rodriguez defendant’s consent was not obtained through exploitation of the purportedly unlawful arrest, which had brought the officer to the defendant’s apartment, because the officer “did not trade on or otherwise take advantage of the arrest to obtain [the] defendant’s consent to the search.” Id. at 41. “The mere fact that, but for the arrest, the agent would not have been standing in the doorway of [the] defendant’s apartment, in a position to ask [the] defendant about drugs and guns” did not establish that the officer had exploited the arrest to obtain the defendant’s consent. Id. Similarly, the mere fact that the traffic stop put Hulke in the position to ask defendant’s name does not, itself, amount to “exploitation” of the illegality associated with that stop.
The majority’s disagreement with my analysis is based primarily on Hall, in which the Supreme Court held that a defendant’s consent to search was obtained through exploitation of an unlawful stop. 339 Or at 36. But Hall does not stand for the proposition that any request for information — or request for consent to search — made during an unlawful stop necessarily constitutes exploitation. Rather, the Hall court made a fact-specific determination of whether “the unlawful police conduct, even if not overcoming the defendant’s free will, significantly affected the defendant’s decision to consent.” Id. at 35. Given the totality of the circumstances in that case, including that the officer requested consent to search immediately after he had asked the defendant about whether he was carrying weapons or illegal drugs, and while he was awaiting the results of a warrant check, the court held that the state had not proved *538that the “defendant’s decision to consent, even if voluntary, was not the product of the preceding violation of [the] defendant’s rights under Article I, section 9.” Id. at 36. Nothing in this record suggests that defendant’s decision to give a false answer to Hulke’s request for identifying information was based on similar police pressure.
The other cases on which the majority relies — like Hall — also involved two types of facts that are not present here. First, in each of those cases, police officers took advantage of an unlawful (or unlawfully extended) stop to conduct an investigation into possible criminal activity, like the unlawful possession of controlled substances or weapons. See State v. Rodgers/Kirkeby, 347 Or 610, 626-28, 227 P3d 695 (2010) (officer asked defendant Rodgers about items in car possibly related to the manufacture of controlled substances, and requested consent to search, during an unlawful extension of a traffic stop; officer requested consent to patdown and further search from defendant Kirkeby after traffic stop should have concluded); State v. Thompkin, 341 Or 368, 378-79, 143 P3d 530 (2006) (officers unlawfully seized the defendant, who was a passenger in a stopped car, when they requested and retained her identification to run a warrants check and questioned her about illegal activity); State v. Toevs, 327 Or 525, 537, 964 P2d 1007 (1998) (officer questioned the defendant about drugs during an unlawfully extended traffic stop); State v. Dominguez-Martinez, 321 Or 206, 208-09, 895 P2d 306 (1995) (similar). Second, Rodgers/ Kirkeby and Thompkin involved coercive circumstances beyond the types of discomfort or inconvenience that may often accompany an unadorned traffic stop. See Rodgers/Kirkeby, 347 Or at 626-28 (discussing officers’ “show of authority”); Thompkin, 341 Or at 378-79 (explaining circumstances that amounted to seizure of the defendant).4 This case does not involve analogous circumstances. Hulke was not conducting the sort of criminal investigation that is aimed at revealing inculpatory evidence (like weapons, drugs, or other contraband) when he simply asked defendant for his identification in conjunction with a traffic stop. *539Moreover, no other potentially coercive circumstances were present — for example, before requesting defendant’s identification, Hulke had not asked him about contraband or sought consent to search defendant or his vehicle.5
The majority also rejects my reliance on Crandall— and my ultimate determination that defendant’s choice to lie was an intervening circumstance that attenuated discovery of the falsehood from the illegality of the stop — asserting that application of my analysis would lead to the admissibility of all statements that defendants made in response to police questioning during an unlawful traffic stop. Suppah, 264 Or App at 530. With respect, I disagree. Questions of the type identified by the majority — like a request for consent to search — often are aimed (unless they are asked for officer-safety reasons) at uncovering possible criminal activity. Thus, an officer who asks such questions during the course of an unlawful (or unlawfully extended) traffic stop, and gains inculpatory evidence as a result, frequently may be said to have traded on the stop — i.e., exploited the unlawful stop — to conduct a criminal investigation. In such circumstances, the officer’s discovery of the evidence is not attenuated from the illegality. But attenuation does exist when, as here, a police officer simply asks a driver for identification during the course of a stop and, as a result, obtains evidence of a newly committed crime (giving false information to a police officer) and not evidence of a crime that the defendant already had committed before the questioning ensued.
*540In short, defendant voluntarily committed a new crime when he gave Hulke a false name after the unlawful traffic stop. In my view, that new crime was an intervening circumstance that attenuated the causal connection between the unlawfulness of the stop and the newly created evidence (the giving of the false name) that defendant sought to suppress. Accordingly, I would hold that the trial court did not err when it denied defendant’s suppression motion. I respectfully dissent from the majority’s contrary conclusion.
Haselton, C. J., and Wollheim, Ortega, and DeVore, JJ., join in this dissent.

 Defendant was acquitted of driving while suspended.


 Article I, section 9, of the Oregon Constitution provides:
“No law shall violate the right of the people to be secure in their persons, houses, papers, and effects, against unreasonable search, or seizure; and no warrant shall issue but upon probable cause, supported by oath, or affirmation, and particularly describing the place to be searched, and the person or thing to be seized.”


 In State v. Bentz, 211 Or App 129, 134, 158 P3d 1081 (2007), we held that a police officer’s act of “asking a person’s name constitutes exploitation if the question causes the person to give information that leads the police to evidence.” Bentz does not control here because Hulke’s request for defendant’s name did not cause defendant to give information that led Hulke to discover evidence that already existed. Rather, by giving a false name in response, defendant voluntarily and unilaterally committed a new crime and created new evidence that otherwise would not have existed. Consequently, Hulke’s discovery of that evidence was sufficiently attenuated from the illegality so as not to warrant suppression.


 In Toevs and Dominguez-Martinez, the Supreme Court held that, under then-existent statutes that subsequently were amended, evidence obtained during an unlawfully extended stop necessarily had to be suppressed. 327 Or at 537-38; 321 Or at 214.


 The majority also cites State v. Starr, 91 Or App 267, 754 P2d 618 (1988), and State v. Farley, 308 Or 91, 775 P2d 835 (1989). I find those pre-Hall (indeed, pre-Rodriguez) cases unhelpful to the analysis. In Starr, this court stated with little explanation that a trial court properly suppressed evidence of a stopped driver’s identification because the “defendant’s identity was obtained as a result of the unlawful stop.” 91 Or App at 270. That holding has little persistent significance, as it preceded the Hall distinction between a mere “but for” link between an officer’s unlawful conduct and subsequently obtained evidence (which would not result in suppression) and an unattenuated exploitative link (which would result in suppression), and includes no similar analysis. And in Farley, the Supreme Court’s analysis focused on its determination that, under ORS 810.410(3), a police officer “had no statutory authority” to ask a lawfully stopped driver for his license once the justification for the stop had ended. 308 Or at 94. The court went on to hold that the trial court had correctly granted the defendant’s motion to suppress evidence that the officer obtained as a result of obtaining the defendant’s license, but the court did so without engaging in any sort of exploitation analysis like the one later announced in Rodriguez and Hall.